NO. 07-03-0149-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MAY 7, 2003

______________________________


DOLORES GRUNAUER, APPELLANT

V.

IRENE DIFILIPPO, APPELLEE


_________________________________

FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

NO. 2003-593,853; HONORABLE PAULA LANEHART, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
ORDER ON APPELLEE'S MOTION TO DISMISS
	After appellant Dolores Grunauer perfected this appeal, she was notified by letter 
dated March 27, 2003, that the filing fee of $125 had not been paid and that the docketing
statement had not been filed.  By a second letter dated April 22, 2003, this Court again
notified Grunauer that the filing fee remained outstanding and that failure to pay by May
5, 2003, would subject the appeal to dismissal.  Thereafter, appellee Irene Difilippo filed
a motion to dismiss requesting that the appeal be dismissed for want of prosecution and
for failure to comply with the Texas Rules of Appellate Procedure and a directive of this
Court.  See Tex. R. App. P. 42.3.  On May 5, Grunauer paid the filing fee, filed a docketing
statement, and also filed a timely response to the motion to dismiss establishing that the
fee had been paid and the docketing statement filed.  Thus, we find no basis to dismiss
this appeal and must deny Difilippo's motion.
	It is so ordered.
							Per Curiam  

size: 12pt">NO. 07-09-0062-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

AUGUST 27, 2009
______________________________

ROBERT LOPEZ, III, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________


FROM THE 110TH DISTRICT COURT OF FLOYD COUNTY;

NO. 4363; HONORABLE WILLIAM P. SMITH, JUDGE

_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant, Robert Lopez, III, was convicted, in a two count indictment, of aggravated
robbery, Count I, and burglary of a habitation with intent to commit theft, Count II. 
Appellant was sentenced to 45 years confinement on Count I and 20 years confinement
on Count II , all within the Institutional Division of the Texas Department of Criminal Justice,
with all sentences to be served concurrently.  It is from this judgment that appellant
appeals.  We will affirm.
          Appellant’s attorney has filed an Anders brief and a motion to withdraw.  Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967); In re Schulman, 252
S.W.3d 403 (Tex.Crim.App. 2008).  In support of his motion to withdraw, counsel certifies
that he has diligently reviewed the record, and in his opinion, the record reflects no
reversible error upon which an appeal can be predicated.  Anders, 386 U.S. at 744-45.  In
compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has
candidly discussed why, under the controlling authorities, there is no error in the trial court’s
judgment.  Additionally, counsel has certified that he has provided appellant a copy of the
Anders brief and motion to withdraw and appropriately advised appellant of his right to file
a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.
1991).  The court has also advised appellant of his right to file a pro se response. 
Appellant has not filed a response.
          By his Anders brief, counsel raises grounds that could possibly support an appeal,
but concludes the appeal is frivolous.  We have reviewed these grounds and made an
independent review of the entire record to determine whether there are any arguable
grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We
have found no such arguable grounds and agree with counsel that the appeal is frivolous.
 
          Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s
judgment is affirmed.

 
                                                                           Mackey K. Hancock
                                                                                     Justice


Do not publish.